UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7768


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALRAYNARD BOOKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:13-cr-00228-JAG-1)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alraynard Booker, Appellant Pro Se. Stephen Eugene Anthony, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alraynard Booker appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in denying Booker’s

motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating

standard). Accordingly, we deny Booker’s motions for appointment of counsel and affirm

the district court’s judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2